UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2207


SHIRLEY A. JOHNSON,

                Plaintiff - Appellant,

          v.

MIDLANDS  TECHNICAL  COLLEGE;   RONALD  RHAMES, in   their
individual capacity; TIMOTHY MCLELLAN, in their individual
capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:08-cv-00803-JFA)


Submitted:   April 22, 2010                 Decided:   April 26, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shirley A. Johnson, Appellant Pro Se. Lake E. Summers, Charles
Franklin Thompson, Jr., MALONE, THOMPSON, SUMMERS & OTT,
Columbia, South Carolina; Henry Knight, Jr., CONSTANGY, BROOKS &
SMITH, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shirley A. Johnson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

her employment discrimination and retaliation action.               We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.              Johnson

v. Midlands Technical Coll., No. 3:08-cv-00803-JFA (D.S.C. Sept.

21, 2009).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    2